DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 2, 7-8, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: wherein the oxide semiconductor film comprises a first low-resistance region, a second low- resistance region, and a channel formation region between the first and second low-resistance regions, wherein the oxide semiconductor film comprises the first low-resistance region between the source electrode and the oxide semiconductor film and the second low-resistance region between the drain electrode and the oxide semiconductor film, wherein the first low-resistance region is positioned in the oxide semiconductor film at a depth of greater than 0 nm and less than or equal to 15 nm from an interface between the oxide semiconductor film and the source electrode, wherein the second low-resistance region is positioned in the oxide semiconductor film at a depth of greater than 0 nm and less than or equal to 15 nm from an interface between the oxide semiconductor film and the drain electrode, and wherein the first oxide film is between the oxide semiconductor film and one of the source electrode and the drain electrode.
With respect to claims 3-4, 9-10, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: wherein the oxide semiconductor film comprises a first low-resistance region, a second low- resistance region, and a channel formation region between the first and second low-resistance regions, wherein the oxide semiconductor film comprises the first low-resistance region between the source electrode and the oxide semiconductor film and the second low-resistance region between the drain electrode and the oxide semiconductor film, wherein the first low-resistance region is positioned in the oxide semiconductor film at a depth of greater than 0 nm and less than or equal to 15 nm from an interface between the oxide semiconductor film and the source electrode, wherein the second low-resistance region is positioned in the oxide semiconductor film at a depth of greater than 0 nm and less than or equal to 15 nm from an interface between the oxide semiconductor film and the drain electrode, and wherein the first oxide film is between the oxide semiconductor film and one of the source electrode and the drain electrode.
With respect to claims 5-6, 11-12, none of the prior art teaches or suggests, alone or in combination, a semiconductor device comprising: wherein the oxide semiconductor film comprises a first low-resistance region, a second low- resistance region, and a channel formation region between the first and second low-resistance regions, wherein the oxide semiconductor film comprises the first low-resistance region between the source electrode and the oxide semiconductor film and the second low-resistance region between the drain electrode and the oxide semiconductor film, wherein the first low-resistance region is positioned in the oxide semiconductor film at a depth of greater than 0 nm and less than or equal to 15 nm from an interface between the oxide semiconductor film and the source electrode, wherein the second low-resistance region is positioned in the oxide semiconductor film at a depth of greater than 0 nm and less than or equal to 15 nm from an interface between the oxide semiconductor film and the drain electrode, and wherein the first oxide film is between the oxide semiconductor film and one of the source electrode and the drain electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818